—In an action to foreclose a mortgage on real property, the defendants Stage Street Realty Corp. and Jerome I. Meckler appeal from so much of an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated September 27, 1993, as directed the defendant Meckler to pay to the plaintiff $7,500 as a condition for staying the foreclosure sale through November 15, 1993.
Ordered that the appeal by the defendant Stage Street Realty Corp. is dismissed, as that defendant is not aggrieved by the portion of the order appealed from (see, CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant Meckler; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
CPLR 2201 provides that "[e]xcept where otherwise prescribed by law, the court in which an action is pending may grant a stay of proceedings in a proper case, upon such terms as may be just”. In this case, the court granted the defendant Meckler’s request to stay the foreclosure sale on the condition that he pay the plaintiff $7,500 to defray part of her legal expenses. Since in his motion papers the defendant Meckler stated that he would agree to pay $7,500 to the plaintiff if the parties entered into a stipulation for adjournment of the foreclosure sale, the court did not improvidently exercise its discretion in directing him to pay the plaintiff this sum as a condition for staying the foreclosure sale. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.